UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 LYVONNE ABLE,

                        Plaintiff,

                        v.                            Case No. 1:22-cv-351 (TNM)

 STATE OF SOUTH CAROLINA, et al.,

                        Defendants.


                                     MEMORANDUM OPINION

       Plaintiff Lyvonne Able filed his Second Amended Complaint on February 22, 2022. See

ECF No. 2. The Court will dismiss the Complaint without prejudice for failure to comply with

Federal Rule of Civil Procedure 8(a).

       Rule 8(a) requires that a complaint contain a “short and plaint statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The purpose of Rule 8 is

to give fair notice to defendants of the claims being asserted such that they can prepare a

responsive answer, prepare an adequate defense, and determine whether the doctrine of res

judicata applies. See Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977). Pro se litigants like

Able are entitled to liberal construction of their pleadings, see Haines v. Kerner, 404 U.S. 519,

520 (1972), but still must comply with Rule 8(a), see Jarrell v. Tisch, 656 F. Supp. 237, 239

(D.D.C. 1987).

       The Complaint in this matter is anything but “short and plain.” Fed. R. Civ. P. 8(a).

Over the course of 29 pages, the Plaintiff references factual background concerning state probate

proceedings; the Book of Genesis; obscure theories of legal status and personhood associated
with the Sovereign Citizen movement; various citations to admiralty law; assorted legal treatises;

the Plaintiff’s current or impending status as a slave to the State of South Carolina; the Plaintiff’s

“Notice of Special Appearance” as a “Sovereign Principal”; incoherent requests for declaratory

judgment against the State of South Carolina; and finally, a prayer for “recoupment.” See

generally ECF No. 2. The pleading is incomprehensible. It entirely fails to put the Defendant on

notice as to the nature of the Defendant’s claim, and therefore fails the most basic requirement of

pleading in federal court.

       For these reasons, the Amended Complaint will be dismissed without prejudice.



                                                                                    2022.03.02
                                                                                    09:50:49 -05'00'
Dated: March 2, 2022                                   TREVOR N. McFADDEN, U.S.D.J.




                                                  2